Petition for rehearing has been presented to this Court urging that the final decree should be reversed for that the appellee has been in possession of, and received the profits from, the products of the property since the sale, confirmation of which was by the judgment of this Court entered on May 21, 1935, reversed. This on the theory that mortgagor is entitled to recover a sum equal to the profits received by the mortgagee purchaser. It is not needful to reverse the final decree of foreclosure, but we grant leave to the Chancellor to determine the amount of the net profits received by the mortgagee purchaser from the proceeds of the property involved since the sale and possession referred to and to credit same on the final decree before ordering sale of the property to enforce the payment of the balance due under the decree.
It is so ordered.
Rehearing denied.
ELLIS, P. J., and TERRELL, and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment. *Page 289